      Case 1:21-cv-05497-GHW Document 1 Filed 06/23/21 Page 1 of 10




Law Office of Paul N. Cisternino, P.C.
Attorneys for Plaintiff
16 Briarbrook Road, Ossining, NY 10562
Phone (914) 330-1527 paulcist20@gmail.com


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
DWAYNE SMITH,

                             Plaintiff,                       VERIFIED COMPLAINT
                                                              AND JURY TRIAL DEMAND

           -against-
                                                              INDEX NO. __________________


                                                              ASSIGNED JUDGE:___________

WHOLE FOODS MARKET, INC.,

                             Defendant.
----------------------------------------------------------x

        Plaintiff Dwayne Smith, by and through his attorney, Paul N. Cisternino, as and

for his Verified Complaint, alleges as follows:



                                          INTRODUCTION

        1. This is an action against the Defendant for the violation of Plaintiff’s

federally guaranteed constitutional and civil rights and his rights as otherwise guaranteed

under law.

        2. Plaintiff seeks monetary compensation and other damages for the wrongful,

illegal and unconstitutional acts of the Defendant which violated rights guaranteed to the

Plaintiff under various federal and state laws, specifically Title VII of the Civil Rights

Act of 1964 as amended by the Equal Employment Act of 1972, 42 U.S.C. §2000 et seq.,
     Case 1:21-cv-05497-GHW Document 1 Filed 06/23/21 Page 2 of 10




and the New York State Human Rights Law, New York Executive Law §290 et seq.

       3. Plaintiff alleges herein that he was denied the equal terms, conditions and

privileges of employment, subjected to discrimination based on race/color, and/or

national origin, and that he was also victimized by an unlawful termination.



                            JURISDICTION AND VENUE

       4. The jurisdiction of this Honorable Court is invoked pursuant to and under 28

U.S.C. §§ 1331, 1343 and 1367.

       5. The unlawful acts alleged herein were committed in whole or in part in the

Southern District of New York.


                        ADMINISTRATIVE PROCEEDINGS

       6. Plaintiff has satisfied all procedural requirements prior to commencing this

action in that he timely filed charges of discrimination with the United States Equal

Employment Opportunity Commission and his complaint was dual filed with the New

York State Division of Human Rights. Plaintiff received a written Dismissal from the

Commission and the instant complaint has been filed within ninety days of the receipt

thereof.


                                       PARTIES

       7. Plaintiff at all times relevant herein resided within the State of New York.

       8. Upon information and belief the Defendant is an “employer” within the

meaning of 42 U.S.C. §2000 et seq and New York Executive Law §290 et seq.




                                            2
     Case 1:21-cv-05497-GHW Document 1 Filed 06/23/21 Page 3 of 10




                                      ALLEGATIONS

          9. Plaintiff hereby repeats and realleges each allegation contained in paragraphs

“1” through “8” as if fully set forth herein.

          10. The Plaintiff is a 39 year-old Jamaican male who had been employed by the

Defendant as a Cook for approximately sixteen years, working most recently at

Defendant’s Bryant Park location.

          11. During his extended period of working for the Defendant the Plaintiff has

always acted in a competent and professional manner, without time, attendance,

disciplinary nor negative performance issues of any kind (except as to any such matters

under dispute herein, like the disputed disciplinary write ups in 2008, 2017 and 2020 for

alleged latenesses).

          12. The Plaintiff has always been a well respected and vital team member who

always sought to act in the best interest of the employer; in fact, the Plaintiff helped open

Whole Foods locations at Columbus Circle, Bowery, the upper Westside, 125th Street,

87th, Albany, Marlboro, Wall and others.

          13. Upon information and belief, the Plaintiff was subjected to various types of

discrimination and to an unlawful termination based on his race/color and/or national

origin.

          14. The Plaintiff has personally witnessed Defendant leadership steal time, show

favoritism, talk derogatorily about employees and discriminate against them.

          15. During the relevant time period, the Plaintiff’s immediate supervisor was

Team Leader Anthony Wogard (hereinafter “Wogard”); Wogard often treated Plaintiff

and other Defendant Jamaican employees differently from their non-Jamaican employees.




                                                3
     Case 1:21-cv-05497-GHW Document 1 Filed 06/23/21 Page 4 of 10




       16. For example, Wogard was more critical of Plaintiff’s work while he ignored

bad work practices and other violations by Defendant’s non-minority employees,

including ignoring their latenesses and their taking extended breaks; Wogard also seemed

to overly scrutinize Plaintiff’s work while ignoring others; at times he would also make

sarcastic, racially based comments, such as the time he described a dish the Plaintiff had

prepared as “Jamaican lasagna.”

       17. In addition, when requests were put out by the Defendant seeking employees

who wanted to transfer, the Plaintiff’s requests were denied while other such requests by

non-minority and non-Jamaican employees were readily granted.

       18. On or about July 27, 2020, the Plaintiff was terminated, upon information and

belief, unfairly, allegedly due to his not wearing a cut glove while handling food; while

the Plaintiff removed the glove for only a short time, he personally observed non-

Jamaican employees not using cut gloves for extended periods of time who were in no

way disciplined by their supervisor; the Plaintiff also submitted a written note to his

Team Leader objecting to the termination without a response.

       19. Additionally, the termination was allegedly based on Defendant’s “three

strikes policy;” however, this policy was implemented only three years prior and one of

the write ups they were referencing, which Plaintiff vehemently disputes, was from 2008,

some thirteen years ago!

       20. It is the Plaintiff’s belief that his being black and/or Jamaican caused this

unlawful, discriminatory termination; the Plaintiff was never provided the opportunity to

offer an explanation for what allegedly occurred, nor, to Plaintiff’s knowledge, was an




                                             4
     Case 1:21-cv-05497-GHW Document 1 Filed 06/23/21 Page 5 of 10




investigation ever conducted by the Defendant into the circumstances surrounding his

termination; a written objection to the termination which the Plaintiff submitted was

apparently ignored and his attempt to appeal the termination has been blocked.

       21. The Plaintiff attempted to get an explanation and documentation for his

termination from Defendant’s Human Resources Department but they initially never

responded, somehow claiming that they did not have an email address for the Plaintiff,

even though he had emailed the request to them; after many emails the Plaintiff did

finally get a response from Loraine Martinez stating in a cursory manner only that the

Plaintiff had been fired for “Attendance.”

       22. It is the Plaintiff’s belief that after my many years of competent, dedicated

service to a company that claims to value their employee’s quality of work life, he should

have been dealt with in a more professional, considerate and equitable manner.

       23. A fellow employee remarked that if the Plaintiff had been Hispanic this

wouldn’t have happened to him [Plaintiff].

       24. To the Plaintiff’s knowledge, if the Defendant has a written anti-

discrimination policy, they do not properly post it, distribute it or enforce it nor do they

utilize an employee handbook.

       25. At the time of his termination, the Plaintiff was making approximately

$48,000 per year; since being terminated, he has been unable to obtain replacement

employment, despite his good faith efforts to do so.




                                             5
     Case 1:21-cv-05497-GHW Document 1 Filed 06/23/21 Page 6 of 10




    AS AND FOR A FIRST CAUSE OF ACTION BASED ON RACE/COLOR
          UNDER TITLE VII OF THE 1964 CIVIL RIGHTS ACT

       26. The Plaintiff repeats and realleges each and every allegation contained in

paragraphs “1” through “25” as though fully set forth herein.

       27. By engaging in the foregoing conduct, the Defendant has violated Plaintiff’s

rights under Title VII, having acted intentionally, with malice, or with reckless disregard

for Plaintiff’s rights, proximately causing Plaintiff mental anguish, conscious pain and

suffering, emotional distress, and the loss of income and other related benefits, thereby

entitling Plaintiff to an award of compensatory and punitive damages and an award of

reasonable attorney’s fees.



     AS AND FOR A SECOND CAUSE OF ACTION BASED ON RACE/COLOR
               UNDER NEW YORK EXECUTIVE LAW §290

       28. The Plaintiff repeats and realleges each and every allegation contained in

paragraphs “1” through “27” as though fully set forth herein.

       29. By engaging in the foregoing conduct, Defendant has violated Plaintiff’s

rights under the State Human Rights Law, having acted intentionally, with malice, or

with reckless disregard for Plaintiff’s rights, proximately causing Plaintiff mental

anguish, conscious pain and suffering, emotional distress, and the loss of income and

other related benefits, thereby entitling Plaintiff to an award of compensatory damages.




                                            6
     Case 1:21-cv-05497-GHW Document 1 Filed 06/23/21 Page 7 of 10




    AS AND FOR A THIRD CAUSE OF ACTION BASED ON NATIONAL
      ORIGIN UNDER TITLE VII OF THE 1964 CIVIL RIGHTS ACT

       30. The Plaintiff repeats and realleges each and every allegation contained in

paragraphs “1” through “29” as though fully set forth herein.

       31. By engaging in the foregoing conduct, the Defendant has violated Plaintiff’s

rights under Title VII, having acted intentionally, with malice, or with reckless disregard

for Plaintiff’s rights, proximately causing Plaintiff mental anguish, conscious pain and

suffering, emotional distress, and the loss of income and other related benefits, thereby

entitling Plaintiff to an award of compensatory and punitive damages and an award of

reasonable attorney’s fees.




     AS AND FOR A FOURTH CAUSE OF ACTION BASED ON NATIONAL
           ORIGIN UNDER NEW YORK EXECUTIVE LAW §290

       32. The Plaintiff repeats and realleges each and every allegation contained in

paragraphs “1” through “31” as though fully set forth herein.

       33. By engaging in the foregoing conduct, Defendant has violated Plaintiff’s

rights under the State Human Rights Law, having acted intentionally, with malice, or

with reckless disregard for Plaintiff’s rights, proximately causing Plaintiff mental

anguish, conscious pain and suffering, emotional distress, and the loss of income and

other related benefits, thereby entitling Plaintiff to an award of compensatory damages.




                                 PRAYER FOR RELIEF

   WHEREFORE, Plaintiff Dwayne Smith respectfully requests that this Court assume

jurisdiction herein and thereafter:


                                            7
     Case 1:21-cv-05497-GHW Document 1 Filed 06/23/21 Page 8 of 10




       1. Award Plaintiff appropriate compensatory and punitive damages in an amount

to be defined and determined;

       2. Award reasonable attorney’s fees and the costs of this action;

       3. Award such other and further relief as this Court deems just and proper.




                                   JURY DEMAND

                 Plaintiff demands a jury trial for all claims stated herein.

Dated: Ossining, New York
       June 23, 2021
                                                 Respectfully submitted,

                                                 Law Office of Paul N. Cisternino, P.C.
                                                 Attorneys for Plaintiff

                                                 ___/S/ Paul N. Cisternino____
                                                 Paul N. Cisternino (PC-0317)




                                             8
   Case 1:21-cv-05497-GHW Document 1 Filed 06/23/21 Page 9 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                 INDEX NO. ______________




                   DWAYNE SMITH, Plaintiff


                          -against-


             WHOLE FOODS MARKET, INC., Defendant




                   VERIFIED COMPLAINT AND


                     JURY TRIAL DEMAND




               Law Office of Paul N. Cisternino, P.C.
                      16 Briarbrook Road
                   Ossining, New York 10562
                       Tel: (914) 330-1527
                    paulcist20@gmail.com


                        - Litigation Back -




                                 9
Case 1:21-cv-05497-GHW Document 1 Filed 06/23/21 Page 10 of 10




                              10
